Citation Nr: 1618244	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-04 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to service connection for a psychiatric disability.

4.  Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

D. Schechner, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from November 1986 to September 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Chicago, Illinois RO.

The issue of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  During service the Veteran was treated for acute back complaints that resolved; a current chronic low back disability is not shown.

2.  Suring service the Veteran sustained a third finger injury that healed without residual pathology; a current chronic right thumb disability is not shown.

3.  An acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year following the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Service connection for a right thumb disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  April 2010 VA correspondence notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.  

The Veteran's service treatment records (STRs) are associated with his record, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in August 2010.  As will be discussed in greater detail below, the Board finds the examination reports to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration:  (1) Whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence that an event, injury, or disease occurred in service, or that certain diseases were manifested during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  With respect to the third factor listed, the U.S. Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim pertaining to a psychiatric disability, the low threshold standard of McLendon has not been met as there is no evidence that such disability was manifested during the Veteran's active service, and nothing in the record indicating that such disability may be related to his service.  Therefore, a VA examination to secure a nexus opinion in the matter is not necessary.  The Veteran has not identified any evidence pertinent to these matters that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (such as psychosis), may be presumed to have been incurred in service if manifested to a compensable degree within a specified period of time postservice (one year for psychosis).  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be established by showing continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Low back disability

The Veteran contends that he has a current back disability that was incurred in service in May 1987.  His STRs show that in April 1987, he was treated for low back pain reported to be of three months' duration; the assessment was possible lower lumbar spasm, and was given Motrin and three days of light duty.  On follow-up treatment five days later, he reported moderate low back pain and was given Motrin, Robaxin, and light duty.  On further follow-up treatment two days later, he reported that he began having low back pain in recruit training but did not receive medical treatment until the previous week; following a normal physical examination and X-rays showing no abnormality, he returned to duty.  The remaining STRs are silent for any complaints, findings, treatment or diagnosis of a back disability.  On September 1990 service separation examination, the spine was normal on clinical evaluation; in a contemporaneous report of medical history, the Veteran denied any history of arthritis, rheumatism, bursitis; bone, joint or other deformity, or recurrent back pain.

On August 2010 VA examination, the Veteran reported that in 1987 while in dry dock aboard an aircraft carrier, he was involved in a lot of heavy lifting, carrying and strenuous activity.  He related that he only weighed 138 pounds at the time and was expected to carry heavy loads including up ladders to different levels of the ship; he stated that he developed low back pain as a result but did not have any specific back injuries.  He reported that he sought medical attention and was three times put on light duty profiles and treated with medication; he had not received physical therapy or undergone any back surgeries.  He reported that following service, he treated his back pain with over-the-counter medication and did not seek medical attention.  He reported low back pain on a daily basis rather than flare-ups, with no radiation to the lower extremities; the back pain was made worse by prolonged walking or heavy lifting, especially on a repetitive basis, and relieved by over-the-counter medication.  He denied any periods of incapacitation because of his back or using any assistive devices such as back braces, canes, or crutches.  On physical examination, he walked with a normal gait with no limp or gait dysfunction, mounted and dismounted the examination table with no difficulty or pain behaviors, and did not have abnormal back curvature or spasm.  He had subjective complaints of tenderness in the upper to mid lumbar area, especially on the right side.  Lumbar spine X-rays were negative.  Following physical examination, the diagnosis was a normal back exam despite subjective complaints.  The examiner stated that, without the Veteran's STRs, he could not express an opinion without resorting to some degree of speculation.

In an October 2010 addendum, the VA examiner reported review of the claims file and the previous examination report.  It was noted that in April 1987 the Veteran was treated for low back pain following lifting; he was given Motrin for some possible lower lumbar muscle spasm, and he was also given Robaxin, a muscle relaxant, and was educated on good lifting mechanics.  He was seen for follow-up and was found to have normal range of motion; X-rays were also normal, and he was returned to duty.  The examiner noted there was nothing else in the claims file regarding the back.  The examiner opined that a nexus between the findings in service and the Veteran's current subjective back pain is not established; therefore, it was less likely than not that the current subjective back pain was related to his military duty.

As the Veteran's back complaints in service were acute, and resolved, and a chronic back disability was not manifested therein, service connection for such disability on the basis it became manifest in service and persisted is not warranted.  Furthermore, the threshold requirement that must be met with respect to this claim (as with any claim seeking service connection) is that there must be competent evidence that the Veteran currently has (during the pendency of the claim has had) the disability for which service connection is sought, a low back disability.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Treatment records associated with the record do not show a diagnosis of, or treatment for, any chronic low back disability (and as is stated above, the 2010 VA examiner opined that the Veteran's current subjective complaints of back pain are unrelated to service).  Notably, pain of itself, without underlying pathology is not a compensable disability.  Significantly, the Veteran has not identified any physician who has given him a diagnosis of a low back disability, or who provides treatment for such disability.  Accordingly, the Veteran has not presented a valid claim of service connection for a low back disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  [The Veteran is advised that a future diagnosis of a low back disability might be considered new evidence sufficient to reopen this claim.]

Right thumb disability

The Veteran contends that he has a current disability that is a residual of a right thumb fracture sustained in June 1988.  His STRs show that in August 1989, he was seen with a complaint of severe right hand pain and swelling after he fell on the hand while tying down rope during sea and anchor detail.  There was no obvious fracture; the assessment was rule-out hairline fracture/soft tissue trauma.  X-rays of the right hand showed a nondisplaced fracture of the distal tip of the third distal phalanx (i.e., middle finger) .  The hand was splinted with a sling and the Veteran was given ice and Motrin.  The STRs are otherwise silent for complaints, findings, treatment or diagnosis regarding the right hand or thumb.  On September 1990 service separation examination, the upper extremities were normal on clinical evaluation; in a contemporaneous report of medical history, the Veteran denied a history of arthritis, rheumatism, or bursitis; or bone, joint or other deformity.

On August 2010 VA examination, the Veteran reported that in 1988 he fractured the right thumb when it was caught between two objects and twisted, though he could not recall the details.  He related that it was treated with a splint and did not require surgery, and that he now had decreased strength in the thumb with occasional pain at the base; he was not seeking medical attention.  He reported that he had difficulty opening tight jar lids but that the thumb did not affect employment.  On physical examination, there was no obvious deformity or atrophy of the right thumb, there was no tenderness on compression or palpation, and no instability of the joint.  Right thumb X-rays were negative.  Following physical examination, the diagnosis was a normal right thumb exam post healed fracture by history.  The examiner stated that, without the Veteran's STRs, he could not express an opinion without resorting to some degree of speculation.

In an October 2010 addendum opinion, the VA examiner reviewed the claims file along with the previous examination report.  The examiner found nothing in the claims file related to the Veteran's right thumb.  The examiner noted that in August 1989, there was swelling of the Veteran's right hand after he hurt it during a sea and anchor detail while tying down a rope; X-ray results of the right hand showed only a nondisplaced fracture of the distal tip of the third distal phalanx (the middle finger).  The examiner stated that there is no reference to a thumb injury; the Veteran was given Motrin and a splint.  The examiner noted that August 2010 examination of the right thumb was completely normal. The examiner therefore opined that it is less likely than not that any subjective complaint referable to the right thumb is related to this onetime injury detailed in the STRs.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., right thumb disability.  See 38 U.S.C.A. §§ 1110, 1131.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis or treatment for a right thumb injury in service (and specifically do not show the 1988 incident the Veteran reports; the only right hand injury noted involved the middle finger, and occurred in the following year.  As was noted above, the 2010 VA examiner opined that the Veteran's current right thumb subjective complaints are unrelated to any injury in service.  Furthermore, the record does not show the Veteran has a current right thumb disability.  The August 2010 VA examination specifically found a normal right thumb.  And treatment records in the record do not include any showing treatment for the right thumb.  Significantly, the Veteran has not identified any medical professional who has diagnosis a current right thumb disability, or who provides the Veteran treatment for such disability.  It is again noteworthy that pain of itself, without underlying pathology is not a compensable disability.  Accordingly, the Veteran has not presented a valid claim of service connection for a right thumb disability, and his appeal in this matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Psychiatric disability

The Veteran claims that he began feeling depressed during service due to being away from his home, friends and family for long periods of time, as well as military job stress; he asserts that he self-medicated with alcohol after service.  His STRs are silent for a complaints, findings, treatment or diagnosis of a psychiatric disability.  On September 1990 service separation examination, psychiatric clinical evaluation was normal; in contemporaneous medical history, the Veteran denied any history of depression, excessive worry, or nervous trouble of any sort.

March and April 2010 VA treatment records reflect treatment for depressive disorder not otherwise specified, anxiety disorder not otherwise specified, and agoraphobia without history of panic disorder.  The Veteran described his efforts to avoid social or functional situations, which he attributed to having been stationed on a Navy ship during his military service and being "stuck with all those people day after day".  He reported that when he joined the Navy, he was unprepared for the amount of unexpected and significant experiences in service.  He reported frequently feeling anxious at the intensity conveyed by military officers and described being ill-prepared for life on a ship for extended tours.  He denied experiencing any physical or sexual traumas but indicated being very poorly prepared for the attitudes and behaviors of drill instructors and supervisors.  He reported that he promised himself after service he would get away from people as much as possible, and he now avoids anything new and unexpected.

A psychiatric disability was not manifested in service or clinically noted postservice prior to 2010, and service connection for a psychiatric disability on the basis that such disability became manifest in service and persisted is not warranted.  As a psychosis is not shown to have been manifested in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 do not apply. 

The Board finds that the service and postservice evaluation/treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  The more probative evidence in the record is against a finding that any current psychiatric disability was incurred in or caused by the Veteran's active service.  

Regarding the Veteran's own opinion that he has a psychiatric disability that is related to his service, he is a layperson and has not demonstrated or alleged expertise in establishing, or determining the etiology of, a psychiatric diagnosis.  Those are medical questions beyond the realm of common knowledge or resolution by lay observation.  He has not provided any supporting medical opinion or medical treatise evidence; does not cite to any supporting factual data; and does not offer any explanation of rationale for his opinion.   Therefore, his opinion in this matter has no probative value.  The diagnosis of a specific psychiatric disability is not a matter capable of resolution by lay observation.  While a layperson may provide testimony bearing on etiological factors for a disability (see Davidson, supra), what has caused a specific diagnosis is a question beyond the scope of common knowledge or lay observation.  It requires medical training/expertise (see Jandreau, supra).  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a psychiatric disability.  Accordingly, the appeal in the matter must be denied.


ORDER

Service connection for a low back disability is denied.

Service connection for a right thumb disability is denied.

Service connection for a psychiatric disability is denied.


REMAND

On review of the record, the Board finds that the matter of service connection for bilateral hearing loss must be remanded for evidentiary development.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

The Veteran contends that while he was serving he was exposed to acoustic trauma working near the flight deck area on the U.S.S. Carl Vinson and being subjected to jet aircraft noise.  He relates that he did not work on the flight deck but he worked close enough to the area that he wore hearing protection.  On August 2010 VA audiological examination, the examiner opined that the test results were inconsistent and do not appear to reflect the Veteran's maximal effort.  The examiner stated that the Veteran was reinstructed and encouraged throughout testing with no improvement in his admitted responses, and there was poor inter-test reliability.  The examiner noted that the Veteran was able to answer questions without problems well below admitted thresholds.  The examiner opined that the test results were considered invalid and unreliable and stated that they would not be reported.  The examiner noted that the Veteran was tested recently (February 2010) and indicated normal hearing bilaterally, and he indicated normal hearing bilaterally upon military separation (September 1990); he denied hearing loss or ear trouble upon military separation, and there were no complaints of hearing loss or tinnitus in his records.  The examiner opined that it is not as least as likely as not that the Veteran's hearing loss and tinnitus are military related.  The Board finds this explanation of rationale to be inadequate for rating purposes (under governing caselaw), and that a remand for corrective action is necessary.  

Additionally, the Veteran indicated that he has been treated/evaluated for hearing loss since his separation from active duty service, specifically at two locations of St. Louis Hometown Hearing and Audiology.  It does not appear that the AOJ has attempted to secure for the record the complete records of the Veteran's evaluations and treatment for hearing loss.  Records of treatment for a disability for which service connection is sought may contain information pertinent to a service connection claim, and must be sought, if adequately identified (and their release is authorized).  

Finally, relevant VA evaluation or treatment records may be outstanding.  Any VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA evaluations and/or treatment the Veteran has received for hearing loss.  The AOJ should also ask him to identify all providers of private evaluation and/or treatment he has received for hearing loss (specifically including from St. Louis Hometown Hearing and Audiology), and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  The AOJ should secure for association with the record the complete clinical records outstanding from all providers identified.

2.  The AOJ should then arrange for an audiological examination of the Veteran to determine whether or not he has a bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385), and if so its likely etiology (specifically whether it is related to his service).  The Veteran's record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following: 

(a) Does the Veteran have a bilateral hearing loss disability as defined in 38 C.F.R. § 3.385?  

(b) If a hearing loss disability is found, the examiner should further opine whether such disability is at least as likely as not (a 50% or greater probability) related to the Veteran's claimed exposure to noise trauma in service.  The examiner must explain the rationale for the opinion in detail; if the opinion is to the effect that the hearing loss is unrelated to service, the examiner should identify the etiology for the hearing loss considered more likely.

The examiner must explain the rationale for the opinion in detail.

3.  The AOJ should then review the expanded record and readjudicate the remaining claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


